Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Applicant's amendments filed September 1, 2022 are acknowledged and have been entered.  A Final Office action follows.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites "one or more of hydrogels of chitosan derivatives or gellum".  It is unclear if the claim requires a combination of both types of hydrogel or if the claim is satisfied by either one of the hydrogels in the alternative.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1, 5, 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Flanagan et al. (U.S. Patent 6,453,608), and in view of Watanabe et al. (JP 2005-270092).

Claim 8 is being interpreted as the method requires applying water to a field or aerosolized water in an aeroponic arming system as an additional method step.



	Flanagan et al. teach a method of treating seeds for storage, comprising; coating the seeds with a water soluble polymeric coating wherein the polymeric coating is gellum (gellan gum) (Abstract, Col. 1, lines 43-55, Col. 2, lines 3-16); and storing the polymeric-coated seeds for later use such as when water is applied the polymeric coating dissolves (Col. 5, lines 47 and 48 and Col. 7, line 1 through Col. 8, line 37). (Also see entire reference).

	Flanagan et al. do not teach scarifying seeds.

	Watanabe et al. teach scarifying seeds prior to spraying a coating material on the scarified seeds ([0019]-[0022] and [0074]-[0075], also see entire reference).
	It would have been obvious to one having ordinary skill in the art at the time of invention to scarify seeds before spraying a coating material onto the scarified seeds as taught by Watanabe et al. in order to obtain the desired result which is to hasten seed germination once the seed(s) have been planted and the protective water soluble polymeric seed coating has dissolved.


	Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lizarraga-Paulin et al. (2013) Journal of Zhejiang University Science B; Vol. 14; pp. 87-96, and in view of Watanabe et al. (JP 2005-270092).

	Lizarraga-Paulin et al. teach a method of treating seeds for storage, comprising; coating the seeds with a water soluble polymeric coating wherein the polymeric coating is chitosan

(Abstract, Page 89, Col. 1, lines 19-40 and Col. 2, lines 2-6); and storing the polymeric-coated seeds for later use such as when water is applied the polymeric coating dissolves (Page 89, Col. 2, lines 21-23).  (Also see entire reference)

	Lizarraga-Paulin et al. do not teach scarifying seeds.

	Watanabe et al. teach scarifying seeds prior to spraying a coating material on the scarified seeds ([0019]-[0022] and [0074]-[0075], also see entire reference).
	It would have been obvious to one having ordinary skill in the art at the time of invention to scarify seeds before spraying a coating material onto the scarified seeds as taught by Watanabe et al. in order to obtain the desired result which is to hasten seed germination once the seed(s) have been planted and the protective water soluble polymeric seed coating has dissolved.


Final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Future Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT L BELL whose telephone number is (571)272-0973.  The examiner can normally be reached on M- Th, 6 - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
K. L. Bell
								/KENT L BELL/
Primary Examiner, Art Unit 1661